                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION


CLAYTON GAUSNELL                                        §

VS.                                                     §             CIVIL ACTION NO. 9:18-CV-143

BRANDY N. ARMSTRONG                                     §

                              ORDER ADOPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Clayton Gausnell, an inmate confined at the Gib Lewis Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Brandy N.

Armstrong.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s motion to voluntarily dismiss be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1




       1
           Plaintiff received a copy of the Report and Recommendation on November 28, 2018 (docket entry no. 22).
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

             So ORDERED and SIGNED May 13, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                                2
